[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                No. 10-15877                  OCT 13, 2011
                            Non-Argument Calendar              JOHN LEY
                                                                 CLERK
                          ________________________

                   D.C. Docket No. 1:09-cr-00286-RWS-JFK-1

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                      versus

DWIGHT DARYL OWENS,

                                                         Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                               (October 13, 2011)

Before TJOFLAT, CARNES and FAY, Circuit Judges.

PER CURIAM:

      Dwight Daryl Owens appeals his convictions for (1) robbery of a business

operating in interstate commerce, in violation of the Hobbs Act, 18 U.S.C. § 1951,
and (2) discharging a firearm during commission of a robbery, in violation of 18

U.S.C. § 924(c)(1)(A)(iii). He raises four claims on appeal. First, he argues that

the government failed to present sufficient evidence that he was the individual

identified as “Robber Number One.” Second, he argues that the district court

abused its discretion in excluding his proffered expert witness on eyewitness

identification. Third, he claims that the court abused its discretion in declining to

give his requested jury instruction on eyewitness identification. Finally, he

contends that the court abused its discretion and violated his due process right to

the presumption of innocence when it admitted a recording of a telephone

conversation – a recording that he contends was prejudicial because it indicated

that he was in jail at the time of the call. For the reasons set forth below, we

affirm.

                                          I.

      Owens was indicted in 2009 and proceeded to trial. Prior to trial, the

government moved to exclude the testimony of Owens’s proposed expert witness,

John C. Brigham, who was to be offered as an expert on the alleged unreliability

of eyewitness testimony. He would offer opinions as to (1) the difficulty of

encoding a good memory of an armed robber’s face, (2) the effect of the

detective’s instructions on the chance that the witness made an erroneous

                                          2
identification from the lineup, (3) the fact that the witness’s inconsistent

estimations of the robber’s age illustrated the difficulty of making an accurate

eyewitness identification, and (4) the “considerable possibility that an erroneous

identification could occur under these conditions.”

      Owens, meanwhile, moved to exclude a recording of a phone call that he

had made on May 27, 2009, from his pretrial detention facility, when he spoke to

his uncle about hiring an attorney. The call made clear that Owens was in pretrial

incarceration, which, he argued, rendered it highly prejudicial under Federal Rule

of Evidence 403 and the Due Process Clause, much like displaying a defendant in

prison clothing or otherwise informing the jury of the defendant’s pretrial

detention. In particular, Owens made two statements during the phone call. First,

he said to his uncle, “[T]hey got me in – in the federal – penitentiary . . . for a

crime that I – I committed by they tryin’ to give me a life sentence.” Later in the

conversation, he said, “I’m not tryin’ to get no life sentence . . . for somethin’ I

ain’t really done.”

      Owens also submitted to the court a set of proposed jury instructions,

including a five-and-a-half-page instruction on eyewitness identification. In part,

the requested eyewitness-identification instruction included the following

statements:

                                           3
•   You should also consider how well the eyewitness could see
    and hear at the time. For example, if a witness is afraid or
    distracted, his or her capacity to perceive and remember is
    reduced. A person under stress is more likely to inaccurately
    remember a face. Similarly, a person is more likely to
    inaccurately remember a face if there is a weapon present
    during the incident.

•   You should consider how much time passed between the
    incident and the identification. For example, identification
    errors increase as time passes.

•   You should also consider how certain the eyewitness was in
    making [the] identification. Certainty may or may not mean
    that the identification is accurate.

•   The law recognizes that eyewitness identification is not always
    reliable, and that cases of mistaken identity have been known
    to occur. You should, therefore, view eyewitness identification
    testimony with caution, and evaluate it carefully in light of the
    factors I shall discuss.

•   Among the more important factors to consider are the
    following: . . . Did the witness have an adequate opportunity to
    observe the person who committed the crime? In answering
    this question, you should take into account matters such as the
    length of time the witness saw the offender, their positions and
    the distance between the . . . lighting conditions, and the
    presence or absence of any circumstances that might focus or
    distract the witness’s attention.

•   In general, people are better at identifying persons they already
    know than persons with whom they have had no previous
    contact.

•   Studies show that when the witness and the person he is
    identifying are of different races, the identification tends to be

                                 4
    less reliable than if both persons are of the same race.

•   Did the witness give a description of the offender immediately
    after the alleged crime? If so, how well does the defendant fit
    that description?

•   Memory tends to fade over time. And studies show that a
    witness may subconsciously incorporate into his memory
    information from other sources, such as description by other
    witnesses.

•   . . . [W]ere the photographs or lineup suggestive in any way?
    An identification made from a lineup tends to be more reliable
    than an identification from photographs.

•   In the experience of many, it is more difficult to identify
    members of a different race than members of one’s own.
    Psychological studies support this impression. In addition,
    laboratory studies reveal that even people with no prejudice
    against other races and substantial contact with persons of
    other races still experience difficulty in accurately identifying
    members [o]f a different race. Quite often people do not
    recognize this difficulty in themselves. You should consider
    these facts in evaluating the witness’s testimony, but you must
    also consider whether there are other factors present in this
    case that overcome any such difficulty of identification.

•   [Regarding the need for “double-blind” lineups in which the
    administrator does not know the identity of the suspect:]
    Scientific evidence shows that if the person showing the line-
    up to the witness knows which person in the line-up is the
    suspect, that this will influence the outcome. The presenter of
    the lineup will unintentionally, and often without realizing,
    give non-verbal signals that can influence the witness to pick
    the suspect. Failure to use this procedure is a significant flaw
    in conducting a photographic line-up.



                                 5
      The district court granted the government’s motion to exclude the expert

witness, finding that the matter was within the jury’s role of determining witness

credibility and that Owens would be permitted to cross-examine the witnesses

fully as to the accuracy of their identifications. As to the recorded phone call, the

court found that prejudice might arise from the “limited indication” that it had

been made from jail, but that the prejudice did not outweigh the tape’s probative

value, particularly in light of the jury’s expectation that Owens would have been

arrested at some point and the lack of any indication that Owens remained in

custody at the time of trial.

      At trial, Seo Ahn, the owner of cell-phone store Skytalk Communications,

testified that “Robber Number One” entered the store around 7:00 p.m. on May 13,

2008. Ahn turned toward the cash register, then heard a gunshot. Ahn turned to

see the robber raising a gun in the air in his right hand. At about the same time as

the gun was fired, another individual, “Robber Number Two,” came inside and

grabbed Ahn’s nephew, Eun Youl “Mark” Ok, who had been cleaning near the

entrance. The robbers told Ahn and Ok to kneel down and not to move, then

opened the cash drawer and took all of the money. The drawer contained

approximately $2,500 to $3,000. Robber Number Two then took Ahn to the

storeroom in the back, where the robber grabbed some phones. Between the

                                          6
phones from the storeroom and some additional phones from the display case, the

robbers took a total of about 20 phones. After Robber Number Two took the

phones from the storeroom, he brought Ok into the storeroom. The robbers then

fled the store.

       Ahn described Robber Number One as a slender black man who weighed

approximately 140 to 150 pounds and was slightly shorter than Ahn, who was

5'7". Robber Number One was wearing a hat and a plain white T-shirt. After the

government played a video of the robbery for the jury, Ahn continued that Robber

Number One was holding an extinguished cigarette butt when he entered the store.

Referring to still images that had been printed from the video, Ahn pointed out the

pistol in Robber Number One’s hand, as well as the locations of the cash drawer,

storage room, and display case. Ahn acknowledged that a police officer showed

him a lineup at some point but that he was not able to identify just one person as

Robber Number One.

       On cross-examination, Ahn reiterated that Robber Number One was slightly

shorter and slimmer than Ahn, and he stood in the witness box so that the jury

could observe his build. He recalled telling the officer at the scene that Robber

Number One’s skin color “was not extremely dark” and that he was approximately

30 years old, although Ahn added that he had difficulty gauging the age of

                                         7
Americans. Counsel cross-examined Ahn, in part, about the quality of the

videotape and whether the lighting on the video would have made the people

appear darker.

      Ok testified that, prior to the robbery, he saw Robber Number One smoking

a cigarette outside and Robber Number Two leaning against a wall. After Robber

Number One entered the store, Ok saw that he was holding the same cigarette but

was no longer smoking it. Ok was outside the store when he heard the gunshot

and looked inside to see what was happening. Robber Number One grabbed Ok

around the neck with his left hand and pulled him into the store. The robber was

holding the gun in his other hand. After Robber Number One pulled Ok into the

store and made him kneel behind the display case, Robber Number Two entered

the store. Robber Number One shouted at Ok to sit down and not to call the

police, and he collected all of the cash from the cash drawer. Meanwhile, Robber

Number One told Robber Number Two to take Ahn to the inventory room.

      Ok said that Robber Number One was African-American, approximately

5'6", about 160 to 180 pounds, and a little younger than 40 years old. Ok testified

that he had finished sweeping the doormat and the area just outside the door when

Robber Number One pulled him into the store, so no trash remained in that area

before the robbery. After the robbery, Ok noticed that there was one cigarette in

                                         8
the doorway area. He pointed it out to the police officers and suggested that it

might have belonged to one of the robbers. During the time that he was outside

after the robbery, Ok did not see anyone smoking. At a later time, an officer

showed Ok a photo lineup. Ok told the officer that one of the photographs was of

Robber Number One, and he ranked his certainty as “maybe six or seven” on a

scale of ten, or 60 to 70 percent.

      On cross-examination, Ok said that he originally told the police officers that

Robber Number One had a light complexion and that Robber Number Two was in

his late 20s. He said that Robber Number One was not skinny, but he had

described Robber Number One as being skinny in comparison to Robber Number

Two. He thought he had told the officer that Robber Number One weighed about

135 pounds. Counsel cross-examined Ok as to the clarity of his memory of the

events and as to which of three cigarettes in a crime-scene photograph was the one

he pointed out to the officers. On redirect examination, Ok stated that none of the

cigarettes were in the area prior to the robbery.

      The government read a stipulation indicating that officers collected a

cigarette from the sidewalk in front of the store and that the saliva on the cigarette

was found to contain Owens’s DNA.

      Denise LaSonde, a crime scene technician with the Atlanta Police

                                          9
Department (“APD”), testified to finding a hole “related to a gunshot” in a ceiling

tile. She recovered the only cigarette butt that was in the sidewalk area in front of

the store. The other trash in the area, including another cigarette butt, were away

from the sidewalk in the parking lot. She did not recover anything from the

parking lot.

      Investigator Furdge Turner testified that he inherited this case in February

2009 after the original investigator left the APD. He first started working on the

case when the crime lab discovered the identity of the individual whose DNA was

on the recovered cigarette butt. Upon receiving that report, Turner assembled a

photo lineup that included a photograph of Owens at Position 5. He met with Ahn

and Ok a few days later. Ahn vacillated between Photographs 5 and 6. Ok

selected Photograph 5 right away. Turner could not recall whether Ok indicated a

percentage or a range of numbers reflecting how sure he was of his identification.

      On cross-examination, counsel questioned Turner about his review of the

evidence, the quality of the surveillance video, the accuracy of Ahn’s and Ok’s

identifications, the absence of any other physical evidence connecting Owens to

the crime, and the fact that Owens, who was accused of being Robber Number

One, was a 47-year-old, 5'7" man who weighed 190 pounds.

      The government read a stipulation that every cell phone in the store’s

                                         10
inventory had been shipped in interstate commerce from Indiana to Georgia, and it

played the recorded phone call for the jury. The court gave the following

cautionary instruction to the jury:

      You will recall before we took our break, you were played a tape
      from a phone call made by the defendant from a detention facility.
      Let me instruct you that you are not to draw any inferences from the
      fact that the defendant was in a detention facility at the time that he
      placed that call. Specifically, you’re not to infer from that any
      matters regarding guilt of the defendant or any inferences concerning
      whether he posed any safety risk or any other matter of that sort.
      Essentially, you’re to draw no inferences from the fact that the call
      was placed from a detention facility.

      During his case-in-chief, Owens noted that the government had played a

slowed-down version of the surveillance video, and he played the original version

for the jury. His wife then testified on his behalf, specifically discussing his age,

height, and weight. She indicated that Owens did not own clothes like those of

Robber Number One and had not had extra cash, cell phones, or other related

items after the date of the robbery.

      After the defense rested, the court informed the parties that it had decided to

give the pattern jury instruction on identification. It concluded that the pattern

instruction adequately addressed Owens’s concerns and that giving Owens’s

requested instruction would constitute commenting on the evidence. Owens could

argue Ahn’s and Ok’s uncertainty about their photo-lineup identifications, the

                                          11
possibility that the officer unintentionally gave subtle hints as to which answer he

wanted, and the failure of memory over time, but the court was uncomfortable

giving an instruction about scientific research into different methods for

administering lineups. Additionally, Ahn had testified to his difficulty in

distinguishing between African-Americans, so there was a basis for Owens to

make an argument about the increased difficulty of cross-racial identification. The

court reiterated that the requested instruction “went too far” and would have

amounted to “commenting on the evidence and staking out positions,” while the

pattern instruction made clear that the jury could consider all factors that could

weigh on the reliability of the identifications.

      During the government’s closing argument, the recorded phone call was

played again for the jury. During Owens’s closing argument, counsel described

Owens as “in his late 40s, . . . not skinny, . . . five seven, 190 pounds, dark skinned

and [with] tattoos on his arms.” He reiterated the witnesses’ contradictory

descriptions of Robber Number One, had Owens show his tattoos to the jurors,

and argued, “You can see Dwight Owens is not the man who is described on that

video.” He further argued that (1) no one saw Robber Number One drop his

cigarette, (2) the cigarette recovered by officers from the curb might have been

one that Ok failed to sweep all the way off of the sidewalk before the robbery, (3)

                                          12
Ok testified that the robber’s cigarette was directly in front of the door, not on the

curb, and (4) the officers only retrieved one of the three cigarettes in the area. He

added that one of the photographs showed Robber Number One with a cigarette

behind his ear, and that the cigarette appeared to be an all-white, full-sized

cigarette, not a small one with a brown filter like the one on the curb. Finally,

counsel raised concerns about Investigator Turner’s testimony, whether Ok could

be considered to have made a positive identification, the effect of stress on

memory, Owens’s conflicting statements during the phone call, and the absence of

any other physical evidence connecting Owens to the crime.

      The court instructed the jury, including the pattern eyewitness-identification

instruction. The jury found Owens guilty on both counts. Owens was convicted

and sentenced to a total term of 300 months’ imprisonment.

                                          II.

      We review a challenge to the sufficiency of the evidence de novo, “viewing

the evidence in the light most favorable to the government and drawing all

reasonable inferences and credibility choices in favor of the jury’s verdict.”

United States v. Fulford, 267 F.3d 1241, 1244 (11th Cir. 2001). We will affirm a

guilty verdict unless no reasonable trier of fact could have found guilt beyond a

reasonable doubt. United States v. Toler, 144 F.3d 1423, 1428 (11th Cir. 1998).

                                          13
“[T]he jury is free to choose between or among the reasonable conclusions to be

drawn from the evidence presented at trial.” United States v. Ellisor, 522 F.3d

1255, 1271 (11th Cir. 2008) (quotation marks omitted).

      “To obtain a conviction for conspiring to interfere with interstate commerce

through robbery, in violation of the Hobbs Act, 18 U.S.C. § 1951(a), the

government need only prove a robbery and effect on commerce.” United States v.

Dean, 517 F.3d 1224, 1227-28 (11th Cir. 2008). In order to convict Owens under

18 U.S.C. § 924(c)(1)(A)(iii), the government was required to prove beyond a

reasonable doubt that (1) the defendant committed a federal crime of violence and

(2) he discharged a firearm “during and in relation to” that crime. § 924(c)(1)(A),

(c)(1)(A)(iii). Here, Owens contends only that he was misidentified as the

individual who committed the charged offenses, not that the government failed to

prove any other element of the offenses.

      When viewed in the light most favorable to the government, the evidence

showed that Ok saw Robber Number One smoking a cigarette outside the store

during the robbery. He took the cigarette with him inside the store, and Ok

finished sweeping the trash off the sidewalk and into the parking lot. After the

robbery, a cigarette butt containing Owens’s DNA was found on the sidewalk. Ok

picked Owens’s picture out of a photo lineup, and Ahn vacillated between

                                           14
photographs of Owens and another man, though he ultimately was unable to make

a positive identification. Owens told his family during a telephone call that he was

being held for a crime that he committed. Furthermore, the jury was shown

multiple videos and screen shots of Robber Number One, and they had the

opportunity to compare those images to Owens during trial. Although Owens

argues that the eyewitnesses’ descriptions of Robber Number One were

inconsistent with Owens’s appearance, and that the cigarette collected at the scene

did not resemble the cigarette held by Robber Number One in the video, the jury

was free to review the depictions of Robber Number One and his cigarette and

evaluate whether they matched Owens and the recovered cigarette. See Ellisor,

522 F.3d at 1271. The jury also listened to the entire relevant section of the

telephone call and was free to choose which of Owens’s statements, if either, was

a credible description of his connection to the offense. See id. Under the

circumstances, Owens has failed to show that no reasonable juror could have

concluded that he was Robber Number One. See Toler, 144 F.3d at 1428.

                                         III.

      The “district court’s decision to admit or exclude evidence will not be

disturbed on appeal absent a clear abuse of discretion.” United States v. Smith,

122 F.3d 1355, 1357 (11th Cir. 1997) (quotation marks omitted). Under the prior

                                         15
panel precedent rule, we are bound to earlier panel holdings unless and until they

are overturned by this Court sitting en banc or by the Supreme Court. Id. at 1359.

      If scientific, technical, or other specialized knowledge will assist the trier of

fact in understanding the evidence or determining a fact at issue, a witness

qualified as an expert may testify to that effect, in the form of an opinion or

otherwise. Fed.R.Evid. 702. We have “consistently looked unfavorably on”

expert testimony about eyewitness reliability and held that “a district court does

not abuse its discretion when it excludes expert testimony on eyewitness

identification.” Smith, 122 F.3d at 1357, 1359.

      As both parties acknowledge on appeal, Smith clearly indicates that the

district court did not abuse its discretion by excluding Brigham’s testimony. See

Smith, 122 F.3d at 1359. Although Owens argues at length that this holding

should be revisited, we currently are bound to the Smith holding by the prior panel

precedent rule. See id. Accordingly, Owens has not established reversible error in

this regard.

                                         IV.

      We review a district court’s refusal to give a requested jury instruction for

an abuse of discretion. United States v. Palma, 511 F.3d 1311, 1314-15 (11th Cir.

2008). “We will find reversible error only if (1) the requested instruction correctly

                                          16
stated the law; (2) the actual charge to the jury did not substantially cover the

proposed instruction; and (3) the failure to give it substantially impaired the

defendant’s ability to present an effective defense.” Id. at 1315 (quotation marks

omitted).

      “A criminal defendant has the right to have the jury instructed on [his]

theory of defense, separate and apart from instructions given on the elements of

the charged offense.” United States v. Ruiz, 59 F.3d 1151, 1154 (11th Cir. 1995).

Yet “[a] trial court is not bound to use the exact words and phrasing requested by

defense counsel in its jury charge.” United States v. Gonzalez, 975 F.2d 1514,

1517 (11th Cir. 1992). In deciding whether a defendant’s requested instruction

was substantially covered in the actual charge given, we “need only ascertain

whether the charge, when viewed as a whole, fairly and correctly states the issues

and the law.” Id. Further, “a defendant is not automatically entitled to a theory of

the defense instruction if that argument is adequately covered in another

instruction.” United States v. Blanton, 793 F.2d 1553, 1561 (11th Cir. 1986).

      The pattern jury instruction on identification testimony reads as follows:

      The Government must prove beyond a reasonable doubt that the
      Defendant was the person who committed the crime.
           If a witness identifies a Defendant as the person who committed
      the crime, you must first decide whether the witness is telling the
      truth. But even if you believe the witness is telling the truth, you

                                          17
      must still decide how accurate the identification was. I suggest that
      you ask yourself questions:

           • Did the witness have an adequate opportunity to observe the
             person at the time the crime was committed?
           • How much time did the witness have to observe the person?
           • How close was the witness?
           • Did anything affect the witness’s ability to see?
           • Did the witness know or see the person at an earlier time?

            You may also consider the circumstances of the identification of
      the Defendant, such as the way the Defendant was presented to the
      witness for identification and the length of time between the crime
      and the identification of the Defendant.
            After examining all the evidence, if you have a reasonable doubt
      that the Defendant was the person who committed the crime, you
      must find the Defendant not guilty.

11th Cir. Pattern Jury Instructions (Criminal), Special Instructions § 3 (2010).

      In upholding the district court’s decision to exclude an expert witness on

eyewitness identification, the Smith Court noted,

      Of course, defendants who want to attack the reliability of eyewitness
      recollection are free to use the powerful tool of cross-examination to
      do so. They may also request jury instructions that highlight
      particular problems in eyewitness recollection. Smith did in the
      present case and was successful in getting the district court to instruct
      the jury about cross-racial identification, potential bias in earlier
      identifications, delay between the event and the time of identification,
      and stress.

Smith, 122 F.3d at 1359. The Smith Court did not, however, describe the specific

instructions that were given in Smith’s case or indicate that the courts must grant



                                         18
such requests.

      Here, the pattern instruction adequately covered many of Owens’s concerns,

such as the adequacy of the opportunity to observe the defendant, the

circumstances of the photo lineup, and the length of time between the offense and

the identification. See Blanton, 793 F.2d at 1561. Although the pattern

instruction did not specifically discuss cross-racial identification, double-blind

lineup procedures, or the effect of stress and weapons on identifications, Owens

was able to cross-examine and argue about each of these points, and he has not

shown that the court clearly abused its discretion in declining to accept Owens’s

view of the science as uncontroverted fact after having excluded expert testimony

to that effect. See Palma, 511 F.3d at 1314-15; Smith, 122 F.3d at 1357, 1359.

Viewed as a whole, the jury instructions fairly and correctly stated the issues and

law, and they did not substantially impair Owens’s ability to present his defense.

See Palma, 511 F.3d at 1315; Gonzalez, 975 F.2d at 1517. Accordingly, Owens

has not shown an abuse of the district court’s discretion.

                                          V.

      Again, evidentiary rulings will not be disturbed on appeal absent a clear

abuse of the district court’s discretion. Smith, 122 F.3d at 1357. An evidentiary

ruling will not be reversed unless the error affected the defendant’s substantial

                                          19
rights. See United States v. Stephens, 365 F.3d 967, 976 (11th Cir. 2004). Thus,

the defendant must show that the error probably had a substantial influence on the

jury’s verdict. Id. at 977. A purported due process violation is reviewed for

harmlessness beyond a reasonable doubt. See United States v. Harris, 703 F.2d

508, 512 (11th Cir. 1983).

      District courts have broad discretion to admit probative evidence, whereas

their discretion to exclude evidence under Fed.R.Evid. 403 is limited. United

States v. Terzado-Madruga, 897 F.2d 1099, 1117 (11th Cir. 1990). “[E]vidence

may be excluded if its probative value is substantially outweighed by the danger of

unfair prejudice, confusion of the issues, or misleading the jury, or by

considerations of undue delay, waste of time, or needless presentation of

cumulative evidence.” Rule 403.

      In Harris, we held that a defendant’s right under the Due Process Clause to

the presumption of innocence was violated when he was required to attend the

venire in clearly marked prison clothing. Harris, 703 F.2d at 509-10. We drew a

distinction between prison clothing and the mere admission of evidence that the

defendant had been arrested for the instant charge or earlier offenses:

      In most trials, it is apparent that the defendant was arrested for the
      crime with which he has been charged. Even where the details of the
      arrest are not revealed during the course of the trial, the jury can

                                         20
      easily infer that the defendant was arrested. The majority of criminal
      prosecutions are initiated by an arrest; contemporary American juries
      are aware of this fact. That the jury would learn of Harris’[s] arrest as
      well as of his prior felony convictions thus does not address the
      concerns voiced by the [Supreme] Court [regarding prison clothing].
              . . . . Forcing a defendant to appear at trial so dressed not only
      is demeaning; it reinforces the fact that the defendant has been
      arrested and projects to the jury the mark of guilt, thus eroding the
      principle that the defendant is presumed innocent until proven guilty.
      . . . That the jury will learn of his arrest during the course of the trial
      does not mitigate the harm occasioned by parading the defendant
      clothed in a shroud of guilt.

Id. at 511-12.

      The mere admission of evidence that Owens had been arrested and detained

at one time did not create due process concerns, particularly as there was no

indication that he remained incarcerated at the time of trial. See Harris, 703 F.2d

at 511-12. Furthermore, Owens’s recorded statements regarding his guilt or

innocence of the offense were highly probative and, thus, the court had broad

discretion to admit the recording. See Terzado-Madruga, 897 F.2d at 1117. The

purported conflict between the two statements did not render either one irrelevant

to the question of his guilt but, rather, required the jury to evaluate whether either

statement was a credible description of his connection to the offense. See Ellisor,

522 F.3d at 1271 (stating that the jury is free to choose between or among the

reasonable interpretations of the evidence). Finally, the district court mitigated



                                          21
any potential prejudice by issuing an explicit, detailed instruction that the jury

should draw no inferences from the fact that Owens was in jail at the time of the

call. Under the circumstances, Owens has not shown that the evidence of his

arrest and detention was so prejudicial as to substantially outweigh the probative

value of his statements. See Rule 403.

      For the foregoing reasons, we affirm Owens’s convictions.

      AFFIRMED.




                                          22